DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed 09/13/2019.
The preliminary amendment filed 09/13/2019 is acknowledged.

Claim Status
Claims 1, 3-6, 8, 10, 12-13, and 15 are currently amended. 
Claims 2, 7, 9, 11, and 14 have been presented in original form.
Claims 1-15 are currently pending in the application. 
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/13/2019 and 01/04/2021 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “the container configured to be stored the sheet fed in the housing” is unclear to the examiner. The examiner is uncertain to what the intended limitations are.  For examination purposes, the examiner is interpreting the limitation as “the container configured to store the sheet fed in the housing”.
Claims 2-14 are also rejected since they are dependent upon rejected claim 1, and inherit the problems of this claim

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (US 2015/0243119) (hereinafter referred to as Hayashi), cited by the applicants.
Regarding claims 1, 2, and 15, Hayashi discloses a sheet processing apparatus (10), comprising: 
a housing (12) having a front side and a back side opposite to the front side (figs. 1 and 2; paras. 0030, 0036);
a processing unit (14) having, at the front side of the housing (12), an opening through which at least one of feeding a sheet in the housing or feeding the sheet out from the housing is performed (figs. 1 and 2; paras. 0036, 0044); 
a storage chamber (24) configured to store the sheet fed in the housing, and a door (16 or 27) disposed at an opening part of the storage chamber is capable of being locked (figs. 1 and 2; paras. 0036, 0038-0039); 
a control unit configured to control transport of the sheet between a container and the storage chamber (para. 0036), the container (any one of the storage cassettes 28-1 to 28-4 and supply/collection cassette 200) configured to be capable of being 
an attachment unit (drawer case for the storage cassettes 28-1 to 28-4 or the loading unit 62 for the supply/collection cassette 200) provided at the back side of the processing unit (14) or on the back side of an outer surface of the storage chamber (24), the attachment unit to which the container is capable of being mounted, and wherein the container is to be mounted to the attachment unit directly or by an attachment tool (figs. 2, 14, and 16; and paras. 0039, 0051, 0076, and 0108). 

Regarding claim 3, Hayashi further discloses the sheet processing apparatus according to claim 1, wherein the storage chamber (24) includes the door disposed at the opening part of a front side of the storage chamber (24), the door configured to be openable from the front side (fig. 2; and paras. 0038-0039). 

Regarding claim 5, Hayashi discloses the sheet processing apparatus according to claim 1, further comprising a cover that covers the back side of the storage chamber or the back side of the processing unit, wherein the cover is configured to be unclosable when the container (200) is mounted to the attachment unit (see figs. 13-14, loading unit 62).

	Regarding claim 6, Hayashi discloses the sheet processing apparatus according to claim 1, further comprising:

	a lock mechanism configured to prevent movement of the transport unit with respect to the storage chamber (24) while the transport unit is transporting the sheet. (See figs. 2, 3, and 12-16; and paras. 0050, 0067-0069)

Regarding claim 7, Hayashi discloses the sheet processing apparatus according to claim 6, further comprising an operation unit that is used in an operation of releasing the lock mechanism, wherein the operation unit is provided at a position that is covered with the container (200) that is mounted to the attachment unit (62). See figs. 2, 3, and 12-16; and paras. 0050, 0067-0069)

Regarding claim 8, Hayashi discloses the sheet processing apparatus according to claim 1, further comprising a recognition unit  (50) that recognizes whether the sheet is a rejection target or not, wherein: the control unit performs control in such a way that a first rejected sheet that is supplied from the opening and that is recognized by the recognition unit to be the rejection target, and a second rejected sheet that is supplied from the container and that is recognized by the recognition unit to be the rejection target are transported to different transport (paras. 0039-0041 and 0084-0087). 

Regarding claim 9, Hayashi discloses the sheet processing apparatus according to claim 8, wherein: a transport destination of the first rejected sheet is the opening, and 

Regarding claims 10 and 11, Hayashi discloses the sheet processing apparatus according to claim 1, wherein the container (28 or 30) includes two storage spaces; and wherein, of the two storage spaces, one is a storage space for sheets to be loaded, and another one is a storage space for rejected sheets occurring at a time of loading (see fig. 2; paras. 0042-0043). 

Regarding claims 13-14, Hayashi discloses the sheet processing apparatus according to claim 1, further comprising: a terminal configured to supply at least one of power or a control signal to the container (supply/collection cassette 200); and a terminal cover for covering the terminal, and wherein the terminal is provided at the attachment unit (62) (fig. 4; and para. 0056). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi.

Hayashi fails to specifically teach wherein the storage chamber (24) includes the door disposed at the opening part of a back side of the storage chamber (24), the door configured to be openable from the back side.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the door at the back side of the storage chamber, since it has been held that rearranging parts of the invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the door at the back side of the storage chamber as it would have been a matter of design choice of the manufacture.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Taniguchi et al. (US 8,276,901) (“Taniguchi”). The teachings of Hayashi have been discussed above.
Hayashi fails to specifically teach wherein the two storage spaces are each a winding storage space where a plurality of sheets are stored in a state of being wound around a rotary body.
Taniguchi discloses a paper sheet handling apparatus including winding-type storage units (see fig. 1; and col. 6, lines 47-65).
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujita et al. (US 7,252,185) discloses a bill receiving and paying apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/APRIL A TAYLOR/Examiner, Art Unit 2887  

/THIEN M LE/Primary Examiner, Art Unit 2887